Citation Nr: 0422805	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-28 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for a right hand 
condition.

5.  Entitlement to service connection for a right shoulder 
condition.

6.  Entitlement to service connection for a scratched retina, 
left eye (left eye condition).

7. Entitlement to an initial compensable disability rating 
for corneal scar, right eye.




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983, from August 1986 to July 1987, and from January 1991 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire that denied the veteran's claims of 
entitlement to service connection for a back condition, 
asthma, allergies, a right hand condition, a right shoulder 
condition, and scratched retina of both eyes.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In a September 2003 rating decision, the RO granted service 
connection for corneal scar of the right eye with a non-
compensable rating, effective May 9, 2001.

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for 
corneal scar of the right eye, the Board has framed this 
issue as shown on the title page.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The issues of service connection for a back condition, asthma 
and allergies are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
currently has a right hand disability.

2.  The evidence of record does not show that the veteran 
currently has a right shoulder disability.

3.  The veteran's left eye condition did not have its onset 
during service or within one year of service.

4.  The corneal scar of the right eye is not productive of 
visual or ocular complications, atrophy, irregularities that 
are centrally located with irregular, duplicated enlarged or 
diminished image, impairment of visual acuity or field loss, 
pain, rest-requirements, episodic incapacity, or active 
pathology.


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).

2.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2003).

3.  A left eye condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).

4.  The criteria for a compensable disability rating for 
corneal scar, right eye, have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 
6009, 6011 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in May 2001, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claims of service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a current disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions.  Moreover, the RO specifically 
requested that the veteran send information describing 
additional evidence or the evidence itself to the RO.  
Because service connection has since been established for 
corneal scar, right eye, 38 U.S.C. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the veteran's claim of entitlement 
to an initial higher rating for this condition.  See 
VAOPGCPREC 8-03 (2003).


By way of the October 2001 and September 2003 rating 
decisions, and the September 2003 and June 2004 Statements of 
the Case, the RO advised the veteran and his representative 
of the basic law and regulations governing his claims and the 
basis for the denial of the veteran's claims.  These 
documents also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and Pelegrini v. Principi, No. 
01-944, slip op. at 10-11 (Vet. App., June 24, 2004) (VCAA 
notice to be given prior to initial unfavorable AOJ 
decision).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA examination reports and records, and statements submitted 
by the veteran and his representative in support of his 
claim.  In this regard, the Board notes that the veteran 
supplied the RO with authorizations for, and cooperated with 
the RO in developing and attempting to retrieve medical and 
treatment records from physicians and medical facilities 
identified by the veteran.  A review of the record reflects 
that the RO undertook reasonable development with respect to 
such requests and that the veteran was apprised of the 
results of each search.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

A.  Entitlement to service connection for a right hand 
condition
and a right shoulder condition.

Following a careful review of the record, the Board finds 
that service connection is not warranted for either a right 
hand condition or a right shoulder condition.  

The medical evidence in this case consists of the veteran's 
service medical records, post-service private medical 
records, records from the Manchester, New Hampshire, VA 
Medical Center, and statements by and on behalf of the 
veteran.  A review of these records, however, does not 
indicate that the veteran was ever diagnosed with or treated 
for either a right hand condition or a right shoulder 
condition.  The veteran's service medical records are silent 
with respect to any claim or treatment for a right hand or 
right shoulder condition.  And the veteran's post-service 
private medical records do not indicate any complaints or 
treatment for such conditions.  

The only evidence in the record related to the veteran's 
claims is contained in an October 2001 rheumatology 
consultation at the Manchester, New Hampshire, VA Medical 
Center.  In the consultation, the veteran stated that he 
occasionally had some discomfort in the vicinity of the right 
second MCP joint and radiating proximately into the dorsum of 
the right hand.  The physician noted that the veteran related 
this to an injury in service.  The physician, however, stated 
that he reviewed the veteran in detail and found full motion 
without tenderness in the DIP, PIP, IP, MCP, wrist, elbow, 
and shoulder joints bilaterally.  He then stated that "there 
is nothing historically or on physical exam to suggest 
rheumatoid arthritis, systematic lupus erythematosus, or any 
inflammatory arthropathy or connective tissue disease."  The 
physician then concluded by finding "at the present time, 
treatment is certainly not needed." 

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran has not presented evidence that he 
currently has a right hand or right shoulder condition.  And 
without a current diagnosis, a claim for entitlement to 
service connection for such condition cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In so 
finding, the Board does not question the sincerity of the 
veteran in contending that he has a right hand or right 
shoulder condition due to service.  The Board notes, however, 
that as a layperson, the veteran is not competent on his own 
to establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis, and since the medical evidence is 
against a showing that the veteran currently has a right hand 
or right shoulder condition, there is no basis upon which to 
establish service connection for this condition.

In reaching this determination, the Board acknowledges that 
VA has not afforded the veteran a VA examination with an 
opinion as to the whether the veteran has a right hand or 
right shoulder condition or the etiology of such 
disabilities.  The Board notes, however, that such an opinion 
is "necessary" under 38 U.S.C.A. § 5103A(d) only when the 
record (i) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of a 
disability, and (ii) indicates that the disability or 
symptoms may be associated with the veteran's active service; 
but (iii) does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); see also Wells v. Principi, 326 F.3d 
1381, 1338 (Fed. Cir. 2003).  In this case, the record 
contains no medical evidence that the veteran has the 
conditions for which service connection is claimed.  And in 
the absence of any such evidence, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
a medical examination is not necessary.

B.  Entitlement to service connection for a left eye 
condition.

The veteran next contends that service connection is 
warranted for a left eye condition.

Following a careful review of the record, the Board finds 
that service connection is not warranted for a left eye 
condition.  

In this case, the record reflects that the veteran has been 
diagnosed as having small corneal scarring bilaterally.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether this condition 
is related to his military service or had its onset during 
any of his periods of active duty.  

Here, the service medical records do not reflect any 
complaints of or treatment for a left eye condition in 
service.  The Board finds this noteworthy in light of other 
service records indicating complaints of and treatment for 
the veteran's right eye.  And the veteran's post-service 
private medical records show no complaints of or treatment 
for the veteran's eyes after service.  The only evidence 
related to the veteran's left eye is found in a VA 
examination conducted in June 2002.  Here, the examiner noted 
that the veteran's "ocular history was significant for 
metallic foreign body in both eyes 20 years ago which was 
removed."  An examination of the veteran then revealed 
small, round anterior stromal scars inferior to the visual 
axis, OU.  The examiner diagnosed the veteran with "small 
corneal scarring, OU, secondary to metallic foreign body."  

The record, however, is devoid of any medical evidence 
indicating that the veteran's condition began in service.  As 
noted above, the veteran's service medical records indicate 
that the veteran was treated for his right eye in service, 
specifically noting that he was seen for acid base paint in 
that eye, which was washed out and treated.  The service 
medical records also indicate that the veteran was diagnosed 
with corneal abrasion of his right eye.  There are, however, 
no similar records or indications concerning the veteran's 
left eye.  And the Board also notes that there is nothing in 
the examination report linking the metallic foreign body 
mentioned by the examiner to the veteran's active duty 
service.  The examination report merely notes the veteran's 
reported history that it happened "20 years ago," which may 
or may not correspond to his time in service.

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's corneal 
scarring of the left eye had its onset in service.  There is 
no medical evidence in the record indicating that his 
condition began in service.  And without such an indication, 
there is no basis for a grant of service connection for his 
left eye condition.  Service connection for a left eye 
condition must therefore be denied.  



III.	Entitlement to a compensable disability rating
for a corneal scar, right eye.

The veteran contends that he is entitled to a compensable 
disability rating for his service-connected right eye corneal 
scar.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran in this case challenges the initial non-
compensable rating for his corneal scar, right eye.  

The medical evidence related to the veteran's disability is 
found in a June 2002 VA examination report and reveals that 
the veteran's entering visual acuity with correction was 
20/25 OD and OS at distance, 20/25 at near.  Extraocular 
motility was smooth, accurate, full and extensive in all 
fields of gaze, and confrontation fields were full to finger 
counting, OD and OS.  The veteran's pupils were equal, round 
and reactive to light with no afferent pupillary defect.  The 
examiner found small, round anterior stromal scars interior 
to the visual axis, OU, but found no epithelial defect, and 
no involvement with central visual axis.  The central cornea 
was clear, OU, and a dilated fundus examination was 
unremarkable.  After the examination, the veteran was 
diagnosed with (i) myopia with astigmatism and presbyopia, 
OU, with proper correction, and (ii) small corneal scarring, 
OU, not causing any visual or ocular complications.  He 
examiner noted that the veteran had 20/20 vision at distance 
and near.

The veteran's right eye corneal scar is currently evaluated 
as 0 percent disabling under Diagnostic Code 6011.  
Diagnostic Code 6011 provides a 10 percent evaluation for 
localized scars, atrophy, or irregularities of the retina 
that are centrally located with irregular, duplicated 
enlarged or diminished image.  38 C.F.R. § 4.84a, service 
connection 6011 (2003).  The 10 percent evaluation is 
warranted of unilateral or bilateral symptoms and is also the 
maximum assignable rating.  Id.

The veteran's disability may also be evaluated under 
Diagnostic Code 6009 for chronic unhealed injuries to the 
eye.  Under Diagnostic Code 6009, an unhealed injury to the 
eye in chronic form with be rated from 10 percent to 100 
percent based upon the extent of impairment of visual acuity 
or field loss, pain, rest-requirements, or episodic 
incapacity, with an additional 10 percent added during the 
continuance of active pathology.  The minimum evaluation 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2003).

After a careful review of the record, the Board is of the 
opinion that a compensable disability rating for the 
veteran's right eye corneal scar is not warranted.

Here, the medical evidence shows that the veteran's right eye 
condition is manifested by small corneal scarring not causing 
any visual or ocular complications.  The veteran's vision was 
noted, with proper correction, to be 20/20 at distance and 
near.  In addition, his confrontation fields were full and 
his fields of gaze were found to be full and extensive in all 
fields.  While the examiner found small, round anterior 
stromal scars interior to the visual axis in each eye, no 
epithelial defect, and no involvement with central visual 
axis was noted.  The central cornea was clear in each eye and 
a dilated fundus examination was unremarkable.  

Based on the foregoing, a 10 percent evaluation under both 
Diagnostic Codes 6011 and 6009 is not warranted.  The 
veteran's condition is not productive of atrophy, or 
irregularities that are centrally located with irregular, 
duplicated enlarged or diminished image.  Nor is the 
veteran's disability manifested by impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity.  There is no indication of active pathology.  A 
10 percent evaluation under either code is therefore not 
indicated by the evidence.  

In addition, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1.  Service connection for a right hand condition is denied.

2.  Service connection for a right shoulder condition is 
denied.

3.  Service connection for a left eye condition is denied.

4.  An initial compensable disability rating for corneal 
scar, right eye, is denied.


REMAND

The veteran also contends that he is entitled to service 
connection for a back condition, asthma and allergies.  These 
claims, however, must be remanded for further development.

As a preliminary matter, the Board notes that the veteran was 
scheduled for VA spine and respiratory examinations in June 
2002.  The record indicates that these examinations were 
cancelled.  Thereafter the record indicates that the 
examinations were rescheduled and a notification was sent to 
the veteran in October 2002.  This notice and was returned as 
"box closed" the same month, and the veteran's phone number 
was also noted to be disconnected.  An address change was 
forwarded to the RO in October 2002 indicting a Florida 
address, and requesting that his file be transferred to 
Florida.  The veteran's stay in Florida, however, was 
apparently short lived and in June 2003 he requested that his 
file be transferred back to the Manchester RO.  Another set 
of examinations was then scheduled for September 2003.  The 
file indicates, however, that these examinations did not take 
place because the veteran failed to report.  In this regard, 
the Board notes that there is an indication in the claims 
folder that the veteran was notified of the time, date and 
location of the examinations.  This notice, however, appears 
to have been sent less than a week prior to the examinations.  
And there is also no indication that the veteran was apprised 
of the importance of appearing for the VA examinations so 
that he could make an informed decision as to whether to 
report for the examinations.  Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  Thus, to afford the veteran the 
benefit of all reasonable doubt, the Board concludes the RO 
should make another attempt to have the veteran examined.  In 
doing so, however, the RO must advise him that a new 
examination is necessary to properly adjudicate the veteran's 
claim.  The RO must also notify the veteran that his failure 
to report to any such scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2003).  

In addition, with respect to his claim of entitlement to 
service connection for a back condition, the veteran reports 
that he suffers from a back condition resulting from a fall 
that occurred in early 1987.  The veteran's service medical 
records show complaints and treatment for back trouble in 
March and April 1987, and Medical Evaluation Board 
Proceedings dated in April 1987 found that the veteran 
suffered from mid to low back pain due to strain and lower 
thoracic lumbar dertroscoliosis.  The veteran's private 
medical records also reflect that he has been treated for 
back problems since service.  For the foregoing reasons, this 
case warrants a remand to afford the veteran a pertinent VA 
examination to determine whether he has a back condition 
which may be related to or had its onset during service.  

With respect to the veteran's claims of service connection 
for asthma and allergies, the service medical records 
indicate no direct treatment for these conditions in service, 
but do indicate that the veteran was referred to an allergy 
clinic in April 1987 and was also treated for bronchitis in 
service.  The veteran was also treated by private physicians 
for both conditions after discharge from service.  A VA 
respiratory examination is therefore appropriate to determine 
whether the veteran has any respiratory conditions, to 
include asthma and allergies, which may be related to or had 
their onset during service.

In addition, the record indicates that the veteran has 
received ongoing treatment at the Manchester, New Hampshire 
VA Medical Center, and from private physicians at the Haniman 
Family Medical Center in Worcester, Massachusetts, and from 
Back Stop Chiropractic Health Center in Milford, New 
Hampshire.  However, the information of record does not 
reflect that all of the relevant records have been obtained.  
See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for his back disability, 
asthma or allergies since service.  This 
should specifically include medical and 
treatment records from the Haniman Family 
Medical Center, dated from January 1998; 
the Back Stop Chiropractic Health Center, 
dated from March 2001; and the 
Manchester, New Hampshire VA Medical 
Center, dated from September 2003.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any back 
disability found to be present.  All 
necessary special studies or tests should 
be accomplished.  The veteran is advised 
that the examination requested in this 
remand is deemed necessary to evaluate 
his claims and that his failure, without 
good cause, to report for scheduled 
examination could result in the denial of 
his claims.  See 38 C.F.R. § 3.655.  The 
examiner who is designated to examine the 
veteran must review the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any back disability found to be 
present.  If the examiner diagnoses the 
veteran as having a back disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's back disability was 
caused by or had its onset during 
service, or if arthritis is diagnosed, 
within one year of service.  In this 
regard, the examiner should comment on 
the findings contained in the veteran's 
service medical records.  If the examiner 
is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and extent 
of any respiratory disabilities, to 
include asthma and allergies, found to be 
present.  All necessary special studies 
or tests should be accomplished.  The 
veteran is advised that the examination 
requested in this remand is deemed 
necessary to evaluate his claims and that 
his failure, without good cause, to 
report for scheduled examination could 
result in the denial of his claims.  See 
38 C.F.R. § 3.655.  The examiner who is 
designated to examine the veteran must 
review the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any respiratory disabilities found to 
be present.  If the examiner diagnoses 
the veteran as having any respiratory 
disabilities, to include asthma and 
allergies, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
disability or disabilities were caused by 
or had their onset during service.  In 
this regard, the examiner should comment 
on the findings contained in the 
veteran's service medical records.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claims of service connection 
for a back condition, asthma and 
allergies, in light of all pertinent 
evidence and legal authority.

If any benefit sought on appeal remains adverse to the 
veteran, the RO should furnish a supplemental statement of 
the case, and the veteran and his representative should be 
given an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



